McKenrick, J.,
A petition was presented under appropriate statutes (Act of May 12, *4751887, P. L. 96, as amended) to the court of quarter sessions by the City of Johnstown, praying that the court make an order authorizing the removal of the dead, if any there be, from Union Graveyard, so that a war memorial and recreation center could be erected upon the land. In 1800 Joseph Johns, founder of Johns-town, granted a piece of land “for a Burying ground for inhabitants of the said town and neighbourhood”.The area surveyed for this purpose is embraced within the site of the proposed war memorial.
At the hearing upon the petition objections were voiced to granting of the prayer thereof. It was said, among other things, that soldiers of the American Revolution are among those buried in the plot now known as Union Graveyard. We are not unmindful of the sentiment that moves the objectors. Decent respect for the memory of the dead demands that their place of repose be not disturbed for light or ordinary reasons. Too often, commercial interests view with envy a site that has been set apart for sacred uses. Trinity Churchyard in New York City would command a fabulous price as a location for another skyscraper; likewise, the cemetery at Fifth and Arch Streets in Philadelphia, where Benjamin Franklin lies buried.
However, the purpose to be subserved by the Cambria County War Memorial is not a commercial one. It is intended to “pay due honor perpetually to the memory of the men and women of the Greater Johns-town area, who through their sense of duty, belief in democratic principles, and love of freedom have given of themselves . . . ; by the establishment or erection of a suitable Memorial ... to commemorate their sacrifices”. This memorial is designed to honor the heroic dead as well as the survivors of all the wars in which Americans were engaged.
There is evidence that many of the bodies interred in Union Graveyard were washed away by the great *476flood of 1889. There is no positive evidence that any of the bodies which were buried in this cemetery now remain. It is proposed that if any bodies are discovered, they shall be reinterred by the City of Johnstown in Grandview Cemetery. This cemetery overlooks the city and is a large, beautiful and efficiently maintained institution. In it are buried veterans of all wars, victims of the great flood, as well as thousands of citizens of all faiths. It, too, has been dedicated to sacred uses, and final interment there should not offend the sensibilities of the relatives and friends of those who may yet lie in Union Graveyard.
The natural growth of the City of Johnstown has created conditions which Joseph Johns could not foresee. As long ago as 1883 the Council of the City of Johnstown determined against the advisability of continuing the area as a burying ground and adopted an ordinance prohibiting future interments there. Time and disaster have destroyed many of the monuments and markers erected to the memory of the buried dead. Certainly, the graveyard as it now exists is neither pretentious nor beautiful. Commercial and other activities in the vicinity, with the attendant bustle and noise of traffic, have not contributed to the sanctity, peace and quietude usually associated with a city of the dead. Grandview Cemetery will afford all the advantages that Union Graveyard lacks, and perpetual care and attention are assured.
If the remains of any persons buried in Union Graveyard are found, they will be removed in a fitting manner and decently and reverently transferred at the city’s expense. Relatives and friends will have the right and opportunity to remove their dead and re-inter them where they choose. The headstones, monuments or other markers placed by any bodies found and removed by the city will be placed as nearly as can be in the same relative position in Grandview.
*477We are, therefore, of opinion that the war memorial to be erected upon the site of Union Graveyard will be a fitting one and calculated to inspire in all who see and use it a sense of devotion to the principles for which Americans sacrificed. It will be a constant reminder to all of us that America was conceived and preserved through toil and sacrifice that should not be lightly regarded nor soon forgotten.
For the reasons hereinabove set forth, we will sign the order prayed for.